Citation Nr: 1744890	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  13-18 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a finding of total disability based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to December 1998.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In January 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ) in a videoconference setting.  A transcript of the hearing has been associated with the record.  

The Board remanded the TDIU issue in April 2016 for further development to the AOJ.  The development has been completed and the issue has been returned to the Board for appellate review.  


FINDING OF FACT

The Veteran is not unemployable by reason of his service-connected disabilities; the evidence of record shows that the Veteran is able to secure and follow substantially gainful employment consistent with his work and educational background.  


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.15, 4.16, 4.19, 4.25 (2016).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify the Veteran was satisfied prior to the initial RO decisions in a letter dated May 2016.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This letter also provided notice of information and evidence needed to establish a claim for total disability based on individual unemployability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant service treatment records, VA medical records, and the Veteran's own contentions.  The Veteran has been provided with thorough and comprehensive medical evaluations as to the level of impairment related to his service connected disabilities and his employability.  Stegall v. West, 11 Vet. App. 268 (1998).  The resulting VA opinions were factually informed, medically competent and responsive to the issues.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that under the circumstances of this case, VA has satisfied the notification and assistance provisions of the law, and that no further action need be undertaken on the Veteran's behalf.  

Accordingly, the Board will proceed to a decision as to the issue of entitlement to TDIU.  

II.  TDIU 

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2016).  

In determining whether the Veteran is entitled to a total disability rating based upon individual unemployability, neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose, supra.

Service connection has been granted for gastroesophogeal reflux disease (GERD) at 30 percent from March 8, 2005; Status post Nissen fundoplication with dysphagia, rated as 30 percent from May 24, 2010; and scar, status post Nissen fundoplication at 10 percent from May 24, 2010.  The Veteran's combined disability rating is 60 percent as of May 24, 2010.  The Veteran's disabilities result from the Veteran's gastroesophogeal issues and related surgery in 1998.  Accordingly, these conditions are considered a single disability for TDIU purposes as they share a common etiology.  See 38 C.F.R. § 4.16(a).  Given this consideration, the Veteran meets the schedular threshold for TDIU consideration as his disabilities resulting from a common etiology are rated at 60 percent.  Id.  As such, the Veteran meets the schedular criteria for consideration of an award of a total disability rating for compensation based on individual unemployability under the provisions of 38 C.F.R. § 4.16(a).  

Upon careful and sympathetic review, the Board concludes that the Veteran is not unemployable due to service-connected disabilities.  Most pertinent to this conclusion is the fact that he is currently and successfully working.  

At a January 2015 VA examination the examiner noted that the Veteran can perform sedentary work and is limited to lifting in excess of 10 pounds due to his service-connected conditions.  

June 2015 treatment records document that the Veteran was stressed at work and was participating in vocational rehabilitation at VA. He also reported chronic pain from his gastric surgery which was being treated with medication.  Because of the "stress of the work environment" the Veteran had recently taken time off work.  The Veteran reported that he was looking for a "more isolative" job.  

At the Board hearing in January 2016, the Veteran explained some symptoms of his conditions are regular vomiting, fluctuating weight, and a painful scar, but reported that he does not have anemia.  He also stated that he has insomnia for which he takes medication, as well as anxiety and depression, none of which are service-connected conditions.  Because of the insomnia the Veteran said he was tired at work, but the nurse at his job understands the situation because the Veteran gave them paperwork and they are "lenient" on him.  

In July 2016 correspondence the Veteran asserted that he was only working because he needed to support his family unless approved for "other disability options" to "maintain a suitable income for a family."  

Correspondence dated July 2016 from a VA vocational rehabilitation counselor explained that the Veteran had successfully completed the planned degree program and was currently working as a buyer at an electric company.  The counselor noted that the Veteran's job is permanent and full-time with benefits satisfactory to the Veteran.  The counselor noted that the Veteran's vocational rehabilitation case had just been closed in July as the Veteran had achieved "suitable gainful employment" in a job that "does not aggravate or irritate the Veteran's disability conditions."  

On August 11, 2016 a doctor wrote two notes to excuse the Veteran from work for unspecified health issues.  It was requested that the Veteran be excused from his work duties until August 29, 2016.  It was noted that the Veteran "may return to work at full duties on Monday August 29th, 2016."

The Veteran's TDIU application VA Form 21-8940 dated August 2016 reported that the Veteran was presently employed working 40 hours a week and earning about $4000 per month as a buyer for an electric company. 

In a statement dated September 2016 the Veteran reported that it was becoming difficult to maintain a daily workday, but did not elaborate.  

The record reflects that the Veteran has been able to maintain employment despite his service-connected disabilities.  He is able to obtain regular gainful employment in accordance with his education and experience, and is capable of performing the physical and mental acts required by employment, and the preponderance of the evidence does not otherwise indicate that he was unemployable due to service-connected disabilities during the claims period.  Accordingly the benefit-of-the-doubt rule is therefore inapplicable and the claim for TDIU must be denied.  


ORDER

Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities is denied.  




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


